853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oak CAUDILL, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 88-5236.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
Plaintiff appeals from the order of the district court affirming the denial of his application for Social Security disability benefits.  The parties now jointly move this Court for a partial affirmance and a partial remand of this action.


2
Following a pre-argument conference, the parties are in agreement that the decision of the Secretary denying benefits up to and including March 9, 1986 is supported by substantial evidence and should be affirmed.  As to the time period from March 10, 1986 onward the parties agree that this action should be remanded back to the Secretary to update the medical evidence and to obtain expert medical evidence concerning the jobs suitable for plaintiff to perform considering his impairments.  Upon consideration,


3
It is ORDERED that the motion to remand be and hereby is granted.  This action is remanded to the district court with instructions to remand to the Secretary for reconsideration of plaintiff's entitlement to benefits from March 10, 1986 to the present.